Citation Nr: 1312193	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board, in an August 2011 decision, reopened a claim of service connection for a skin disorder that the Board found had been initially denied in a Board decision dated in May 1986.  After reopening this claim, the Board remanded this matter for further development.  

The Veteran testified at an August 2010 videoconference before a member of the Board who has since left the employment of the Board.  The Veteran was provided notice of this situation in an August 2012 letter, which advised him to clarify whether he wished to attend another hearing before a current member of the Board.  The Veteran replied that he did not want another hearing.


FINDING OF FACT

The Veteran does not have a currently manifested skin disorder traceable to service, and any residual scarring is not due to chloracne or any other skin disorder shown to be related to his period of active service.  


CONCLUSION OF LAW

The Veteran does not have a skin disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of a letter dated in April 2008 from the RO to the Veteran, which was issued prior to the RO decision in November 2010.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. 

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  He was provided with a VA examination in October 2011 that included examination of the Veteran and review of the evidence of record.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion obtained is adequate.  It was conducted by a medical professional who reviewed the medical records and provides the information necessary to decide the claim.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Skin Disorder

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a claimant must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection). 

Service treatment records reveal that on enlistment examination in May 1963 the Veteran's skin was normal and he denied boils on the accompanying report of medical history.  He was seen in March 1965 for a rash in the crotch area for 2 weeks diagnosed as tinea cruris, with medication prescribed to treat it.  A few weeks later in March 1965 the rash was improved but not completely cleared and he was again given the same medication.  In October 1965, he was seen for a tender growth on the back of the neck, which was 1 x 1 centimeters with what looked like a head on it.  Four days later in the same month, he was noted to have a small cyst like structure without tenderness or erythema.  This was diagnosed as a questionable cyst, mild infection that was resolving.  At a June 1966 separation examination his skin was normal, but he answered "yes" to a history of skin disease in the accompanying report of medical history.

Private treatment records show that in December 1965 while still on active duty, the Veteran was seen for a mole on the back of his neck described as a slightly granular, slightly protruding, pink and soft tumor, measuring approximately 5 x 4 x 3 millimeters.  Microscopic findings revealed it was covered by markedly atrophic well defined epidermis and supporting connective tissue contained many densely placed intradermal nevus cells.  The diagnosis was intradermal nevus.  

The Veteran's service personnel records reveal that he served in Southeast Asia during the Vietnam Conflict.  Such service primarily is shown to have taken place in Thailand, however the Veteran submitted a copy of a military pay voucher for a pay period in July 1965 showing departure from Saigon on July 27, 1965.  The VA has conceded that the evidence supports a finding of in-service exposure to herbicide.  

Private medical records show that the Veteran underwent excision of a sebaceous cyst of the scalp diagnosed as an epidermal cyst in June 1972.   In June 1977 he underwent a biopsy of a sebaceous cyst of the left side of his neck diagnosed as an epidermal cyst.  In June 1978 a punch biopsy of a hand tumor resulted in a diagnosis of dematofibroma.  

VA examinations of October 1981 and October 1983 are silent for any findings or complaints regarding the skin.  

A February 1984 letter from a private doctor confirmed that he was seen in his office for a 1978 biopsy and nitrogen treatment for a dermatofibroma of the right upper arm.  The same year he underwent electrodissection of 4 pigmented Nevi of the back.  In 1981 he underwent excision of a dermatofibrosis of the right upper arm.  

An April 1984 letter from the Veteran's mother stated that she noted when the Veteran returned from Southeast Asia in August 1965, his skin complexion was terrible, so she made an appointment for him to see a dermatologist who diagnosed and treated acne.  When he returned for Christmas leave in December 1965, he had a growth on his neck that was removed by a local surgeon.  She reported that prior to service he had a flawless complexion.  

An April 1984 VA examination of the skin revealed the Veteran to report several skin conditions that were treated since service, beginning with acne and removal of skin growths in service in 1965 after he returned from Southeast Asia.  He described treatment by various doctors for removal of skin growths from 1965 to the present.  Most recently he had 4 growths removed in March 1984.  He complained of "disfiguring scars."  Examination revealed scars from the dermatofibroma surgery on his upper arm on the right, measuring 1 inch by 1/4 inch.  Also he was noted to have had a sebaceous cyst and questionable lipomatic removed from his left hairline.  He had moles removed from the left umbilicus and right scapula.  He had slight scarring of the face remaining from acne in 1965.  The diagnosis was well healed non tender scars from surgical removal of small tumors and moles.  

An April 1985 VA examination revealed the Veteran to have the same complaints as the prior VA examination of the skin in 1984.  He had acne and resulting scars on his face, skin growths and cysts with resulting scars from excision of the same on his head, neck, back and upper arm.  His complaints included history of the dermatofibroma removed from the right upper arm in 1978 with a sensation of it feeling like it was loosening inside when stretching his arm.  Examination revealed an enlarged slightly red incision 1 inch at the end of the anterior surface of a right humerus mild to moderate keloid formation with slight tenderness.  Two well-healed nontender incisions on the left posterior neck were seen measuring 3/4 of an inch.  No keloid was present.  Photos accompanying the examination showed the lesion on the right bicep and a scar on the left side of the neck that was barely visible.  

In February 2008, the Veteran submitted a statement describing treatment by military physicians in October 1965 for a growth on the left back of his neck diagnosed as a cyst with questionable infection, as he still had pustules from acne.  This growth continued to bother him and changed color and he eventually had it removed by Dr. M.A.  He contended that he should be service connected for chloracne, stating that at the time he was previously denied service connection for a skin disorder, he was denied because the term "chloracne" did not appear in his diagnosis.  

Also in February 2008, his private doctor, Dr. M provided an answer to a question posed by the Veteran, as to whether a physician trained in the 1940s would use the term "chloracne" to diagnose any case of acne in 1965.  This doctor replied "probably not" pointing out that little or nothing was known or published at the time.  A connection between halogens and contact with chlorinated hydrocarbons at the time existed but it was not called chloracne at the time.  He noted that the Veteran had done research indicating that the Tabor's Cyclopedic Medical Dictionary from 1940 through edition #14 copyrighted in 1981 did not contain the term chloracne.  It was also noted that the October 2007 edition of the Agent Orange review that the Veteran showed him described chloracne as resembling acne commonly seen in teenagers.  

The private treatment records include excision in August 2001 for lipomas, with the surgical pathology report diagnosing left sided and right sided lipomas.  Both were noted to be benign.  In May 2007 the Veteran underwent biopsy of a scalp lesion diagnosed as squamous cell carcinoma (SCC).  

A February 2008 letter from Dr. M. described the Veteran with a history of SCC on his scalp and actinic keratoses (AKs).  This doctor last saw him in January 2008, but the Veteran returned to discuss possible issues with chloracne.  The Veteran was noted to have developed acne right after Vietnam and saw a dermatologist in the 1960s, who diagnosed acne.  Dr M. reiterated his earlier statement indicating that he did not think a medical provider at that time would consider chloracne.  Dr. M. again repeated the findings from the Agent Orange review describing chloracne as looking like the type commonly found in teenagers.  Dr. M. stated that he told the Veteran he did not see persistent signs of chloracne but noted that the Veteran apparently had other issues such as diabetes that may be related to Agent Orange exposure.  

A May 2008 statement submitted by the Veteran's brother confirmed that prior to service his complexion was flawless, and contended that he was later marred with a bad case of acne.  He indicated that a cosmetologist friend examined the Veteran's scalp and told him he was suffering from some kind of chemical damage to follicles of his hair.  

The Veteran's August 2010 videoconference testimony before another Veterans Law Judge who retired from the Board contended that he believed he had skin cancer related to his Agent Orange exposure.  He conceded that such cancers did not appear before 2008 and indicated that it was temporarily resolved, but that he had precancerous cells on the forehead removed every 4 months.  He repeated earlier assertions regarding his claimed acne, stating that he was diagnosed with sebaceous cyst when he returned from Vietnam, but that they did not call it acne at that time.  He indicated that he tried to obtain records from the doctor who treated him back then, but that such records were no longer available.  A written statement by the Veteran from the same month argued that folliculitis and sebaceous cysts should be considered as acneform disease, again citing the definition of such disease by Tabers Cyclopedic Medical Dictionary, Edition 14, copyright 1981.  

The report of an October 2011 VA examination revealed the Veteran to report having no acne during his teen years, with a first diagnosis of this in August 1965 at age 20.  He indicated that he was treated with comedone extraction, topical antibiotics and being told to avoid greasy foods and dairy.  Since then he had been treated for epidermal inclusion cysts, status post excision on one arm and awaiting excision of one on the back.  He also reported treatment for folliculitis at one time.  He had no other treatment for acne and never had been diagnosed with chloracne.  He specifically denied a history of treatment with topical retinoids, oral antibiotics or intralesional steroids.  He was treated with tetracycline overseas but did not recall what effect this had on his skin.  He denied a history of comedones behind the ears or on the axillae or scrotum.  He stated he followed through with this VA examination because he was following instructions to be evaluated for conditions related to Agent Orange exposure.  He brought some copies of records in the claims file, and also brought a 1964 passport photo at age 19 when he had no visible blemishes, and 2 photos in 1965 where he reported having visible acne on his cheeks, hairline and right forearm.  He denied any other history of exposure to halogens.  He ate a well balanced diet and did not eat yellow hamburger buns or drink soft drinks on a daily basis.  He had no history of occupational exposures.  

Examination revealed his cheeks and forehead had scattered superficial scars.  He had no active comedones, pustules or cysts.  The assessment was that there is no active acne and certainly no chloracne on the Veteran at present.  Given his history and examination, the examiner cannot make a diagnosis of chloracne, either now or in the past.  Though he did receive a diagnosis of acne vulgaris in his early 20s, neither this history nor the mild pitted scarring he now has can be attributed with 50 percent or more certainty to his military service or exposures therein.  His scarring in other words was no more severe than that commonly seen in individuals of his gender, race and age, even in the absence of military service or halogen exposure.  The examiner noted that the claims file was fully reviewed.  

The October 2011 VA examination, which the Board finds persuasive because of the examiner's review, is noted to have found the Veteran to have no active acne on examination.  No other active skin disorder was shown on this examination.

Regarding residuals of a claimed skin disability, although scattered superficial scarring was noted on his face and forehead, the October 2011 VA examiner determined that, given the Veteran's history and based on examination, the Veteran did not meet the criteria for a diagnosis of chloracne.  Thus, the residual scarring was not due to a skin disability of chloracne subject to presumptive service connection based on Agent Orange exposure. 

The examiner further determined that a skin disorder, now manifested as scarring was not attributable within a 50 percent or greater certainty to military service, including any herbicide exposure, on a direct basis.  The examiner based this on a finding that the Veteran's scarring was generally no more severe than that shown in individuals of his age, race and gender regardless of whether there was military service.  None of the current medical evidence contradicts the findings from the July 2011 VA examination indicating that there was no longer any current active skin disability claimed as chloracne, and that any acne that did exist was less likely than not related to service.  While the Veteran's private doctor, Dr. M. conceded that it was not likely that an early medical provider seeing the Veteran shortly after service would have considered the skin disorder treated at the time to be chloracne, and noted the Veteran's submission of an article from the Agent Orange review stating that chloracne tends to resemble acne commonly seen in adolescents, Dr. M. also indicated in February 2008 that the Veteran did not exhibit persistent signs of chloracne.  

Regarding other claimed disorders of the skin, to include the claimed skin cancer, no evidence of skin cancer was shown on the October 2011 examination, and the Veteran has not presented evidence of recurrence.  None of the treatment records documenting excision of lesions to include benign lesions of lipomas, sebaceous cysts, as well as the cancerous lesion of SCC are shown to include opinions as to the etiology of these growths.  Likewise, the sebaceous cysts shown to have been removed after service are not shown to have been linked to service by competent medical personnel.  

As the Veteran has provided statements and testimony attributing his skin disorder to service, the Board notes that the Veteran is competent to describe perceived or observable symptoms related to the claimed skin disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   

As the diagnosis of a particular skin disorder cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the claimed disorder or disorders are not simple medical conditions that the Veteran is competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of any of the claimed skin disorders. 

Thus, there is no basis upon which to conclude that a claimed disability, or any residuals thereof were incurred in or aggravated during military service, to include as being due to Agent Orange exposure.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).  Therefore, service connection for a skin disorder is not warranted and the claim is denied.


ORDER

Service connection for a skin disorder is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


